EXHIBIT 10.23

 

 

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this "Agreement") is made as of this 8th day of
March, 2016, by and between Lifeway Foods, Inc. (the "Company") and Ludmila
Smolyansky ("Consultant").

 

 

R E C I T A L S

 

WHEREAS, the Company desires to retain Consultant to perform certain services
for the Company, and the Consultant desires to perform such services for the
Company.

 

WHEREAS, the Audit Committee (the "Committee") of the Board of Directors of the
Company (the "Board") and the Board have determined that it is in the best
interest of the Company to enter into this Agreement and have approved the terms
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

1.     Consulting Services. Consultant hereby agrees to provide consulting
services to the Company during the Term (as hereinafter defined) pursuant to the
terms and conditions of this Agreement. Consultant shall not be an agent or
employee of the Company, and Consultant is not authorized to act on behalf of
the Company and may not enter into any contracts or make any promises or
commitments of any kind whatsoever on behalf of the Company.

 

2.     Term. The term ("Term") of this Agreement shall commence on the date
hereof and continue until such time as a party hereto notifies the other party
at least ten (10) days prior written notice it is terminating this Agreement.

 

3.     Scope of Work. During the Term, Consultant perform such services as are
requested by the Company from time to time.

 

4.     Compensation. The Company agrees to pay Consultant a fee of $1,000,000
per year (and prorated for portions thereof) (the "Consulting Fee"), such
amounts to be paid in equal amounts bi-weekly in arrears; provided however that
payment to Ludmila Smolyansky of $255,454.55 of the Consulting Fee hereunder has
been paid through the date hereof and the remainder of the Consulting Fee will
be paid in equal amounts by-weekly weeks through December 31, 2016.

 

5.     Expenses. The Company shall have no obligation to reimburse Consultant
for any expenses incurred by Consultant in connection with the performance of
services hereunder. Any expense reimbursements agreed to by the Company shall
require prior written approval from the Company.

 

 

  

 

 

6.     Confidential Information. Unless otherwise requested by the Company in
writing, Consultant shall at all times during the Term of this Agreement and at
all times thereafter hold in strictest confidence any and all Confidential
Information Consultant may have or may come into Consultant's possession or
within Consultant's knowledge concerning the operation of the business of the
Company. The term "Confidential Information" means all information, other than
information which is part of the public domain through no fault of Consultant,
not generally known in the relevant trade or industry, which was obtained from
the Company, or which was learned, discovered, developed, conceived, originated
or prepared by Consultant within the scope of his services hereunder, or which
relates to trade secrets or confidential technical or business information of
the Company. This Section 6 survives termination of this Agreement.

 

7.     Independent Status. For the purposes of the Federal Insurance
Contributions Act (FICA), the Federal Unemployment Contributions Act ("FUCA"),
each state's Worker's Compensation Act, and the collection of state and federal
income tax as source of wages, the relationship between Company and Consultant
is that of a company and an independent contractor, respectively. Company will
not withhold any monies for federal, states or local taxing authority for
commissions earned by Consultant pursuant to this Agreement.

 

8.     Amendment and Waiver. This Agreement may not be modified, amended,
altered or supplemented except by written agreement executed by all parties
hereto. Any term or provision of this Agreement may be waived in writing at any
time by the party that is entitled to its benefits.

 

9.     Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives
and permitted successors and assigns.

 

10.   Headings. Any headings of sections of this Agreement are solely for the
convenience of the parties and are not a part of this Agreement nor are they to
be used in its interpretation.

 

11.   Counterparts. This Agreement may be executed in several counterparts; each
such counterpart shall be considered an original agreement and all such executed
counterparts shall constitute one Agreement.

 

12.   Governing Law. This Agreement is subject to and shall be enforced in
accordance with the laws of the State of California.

 

13.   Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement supersedes any
prior written or oral agreements between the parties.

 

14.   Severability. If any covenant or agreement of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid or
unenforceable, then in each such event the remainder of this Agreement or the
application of such covenant or agreement to any other person or any other
circumstance shall not be thereby affected. In such event, the parties shall
negotiate in good faith to replace the invalid or unenforceable provision with
another reflecting the same relative distribution of economic benefits and
burdens.

 

 

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement
effective as of the date first above written.

 



Lifeway Foods, Inc.

 

By       /s/ Edward Smolyansky              

 

Its       COO                                                

 

 

/s/ Ludmila Smolyansky                         

Ludmila Smolyansky

 

 